Exhibit 10.4

March 14, 2007

John P. Crowley
1320 Fillmore Ave.
Apt. 516
Charlotte NC 28203

Re: Change in Control and Severance Agreement

Dear John:

This letter agreement (the “Agreement”) between you and FairPoint
Communications, Inc. (the “Company”) sets forth certain rights and obligations
with respect to the payment of severance and receipt of certain benefits (the
“Severance Benefits”) in the event of the termination of your employment for any
of the circumstances described in Paragraph 1, below.  This Agreement shall
supersede any prior agreements or other arrangements between you and the Company
or its affiliates concerning the receipt of payment or benefits upon your
employment termination, including those described in that certain letter
agreement dated as of May 16, 2005, or in accordance with the Company’s
published or unpublished policies.

1.             Events That Trigger Severance Benefits

(a)           Termination After a Change in Control.  You will receive Severance
Benefits under this Agreement if, within two years after a Change in Control has
occurred, the Company terminates your employment without Cause.

(b)           Termination Without Cause.  You will receive Severance Benefits
under this Agreement if the Company terminates your employment without Cause (as
defined herein below) from and after the date hereof prior to a Change in
Control or after the second anniversary of a Change in Control.

(c)           Resignation for Good Reason After a Change in Control. You will
receive Severance Benefits under this Agreement if, within two years after a
Change in Control has occurred, you resign your employment for Good Reason (as
defined herein below).

2.             Events That Do Not Trigger Severance Benefits

You shall not be entitled to receive Severance Benefits under this Agreement if
the Company terminates your employment for Cause or your employment terminates
on account of death or Disability (as defined herein below), or if you resign
without Good Reason.

3.             Obligations of the Company Upon Termination

(a)           Severance Benefits Following a Change in Control.  Subject to the
provisions of Paragraphs 5 and 6 below, if you become entitled to Severance
Benefits under Paragraphs 1(a) or 1(c) of this Agreement, the Company will
provide you the following:


--------------------------------------------------------------------------------


 

(i)            any unpaid base salary as of the date of separation, expense
reimbursements, accrued benefits, and any earned but unpaid bonus or incentive
payment for the fiscal year before the year of termination, provided that any
unpaid vested amounts or benefits under the Company’s compensation, incentive or
benefits plans will be paid in accordance with the terms of those plans;

(ii)           a lump sum cash payment of two times your Annual Base Salary (as
defined herein below) in effect as of the termination date;

(iii)          a lump sum cash payment of two times your Annual Incentive
Payment (as defined herein below);

(iv)          a lump sum cash payment equivalent to twenty-four (24) months of
COBRA premiums (as customarily charged to other individuals who have terminated
from the Company), grossed up for applicable federal and state taxes. The COBRA
premiums shall be based on your coverage election in effect as of the date of
termination.  If you elect to continue coverage under the Company’s health care
plans pursuant to COBRA, you hereby agree that such coverage will continue only
for so long as allowed under COBRA or until you become eligible for another
group health plan by virtue of employment; and you shall notify the Company as
soon as you become eligible for coverage under another group health plan;

(v)           a lump sum cash payment equivalent to twenty-four (24) months of
LTD and Group Term Life Insurance and any other benefit plan premiums, grossed
up for applicable federal and state taxes.  The LTD and Group Term Life
Insurance and other benefit plan premiums shall be based on your coverage
election in effect as of the date of termination; and

(vi)          all non-vested and/or unearned long-term incentive awards
previously granted to you, including but not limited to restricted stock units,
deferred share awards, and stock options shall fully vest and become
nonforfeitable; provided, however, that any applicable performance requirement
under any long-term incentive awards must be satisfied and will not be deemed
waived as a result of this provision.

(b)           Severance Benefits Prior to or Two Years after a Change in
Control.  Subject to the provisions of Paragraphs 5 and 6 below, if you become
entitled to Severance Benefits under Paragraph 1(b) of this Agreement, the
Company will provide you with all of the same Severance Benefits as described in
Paragraph 3(a) above.

(c)           Timing of Payment.  The payment of the Severance Benefits will
occur no later than ten (10) days after the effective date of the Release (as
specified therein), unless the Company institutes a 409A Suspension Period (as
defined below).

(d)           Release.  The Severance Benefits are conditioned upon your signing
and making effective a general release of claims in a form designated by the
Company in its sole discretion (the “Release”).  The Company shall not have any
obligation to provide the Severance Benefits in the event you do not sign and
make effective the Release.

2


--------------------------------------------------------------------------------


 

(e)           Other Amounts.  Regardless of whether you sign and make effective
the Release, the Company shall pay you any unpaid base salary, expense
reimbursements, and any earned but unpaid bonus or incentive payment for the
fiscal year before the year of termination within ten (10) days of your
termination date.  Any unpaid vested amounts or benefits under the Company’s
compensation, incentive or benefits plans will be paid in accordance with the
terms of those plans.

4.             Definitions

(a)           “Annual Base Salary” shall mean the average monthly salary in
effect during the twelve (12) months immediately preceding the date of
termination, multiplied by a factor of twelve (12).

(b)           “Cause” shall mean, as reasonably and in good faith determined by
the Company’s Board of Directors, (i) misappropriating any funds or any material
property of the Company; (ii) obtaining or attempting to obtain any material
personal profit from any transaction in which you have an interest which is
adverse to the interest of the Company unless the Company shall first give its
consent to such transaction; (iii)(x) the willful taking of actions which
directly impair your ability to perform the duties required by the terms of your
employment; or (y) taking any action detrimental to the Company’s goodwill or
damaging to the Company’s relationships with its customers, suppliers or
employees; provided that such neglect or refusal, action or breach shall have
continued for a period of twenty (20) days following written notice thereof;
(iv) being convicted of or pleading nolo contendere to any crime or offense
constituting a felony under applicable law or any crime or offense involving
fraud or moral turpitude; or (v) any material failure to comply with applicable
laws or governmental regulations within the scope of your employment or any
material breach of Company policies and procedures, including a material breach
of the Company’s Code of Business Conduct and Ethics.

 (c)          “Change in Control” shall have the same meaning as in section 13.1
of the FairPoint Communications, Inc. 2005 Stock Incentive Plan as in effect on
January 1, 2006; provided, however, that there shall be no provision for any
threatened or anticipated Change in Control that does not actually occur.

(d)           “Disability” shall mean a long-term disability within the meaning
of the long-term disability or other similar program applicable to employees at
the Company.  At any time the Company does not sponsor a long-term disability
plan for its employees, “Disability” shall mean your inability to perform, with
reasonable accommodation, the essential functions of your position for a period
of 180 days in any 360 consecutive day period due to mental or physical
incapacity, and determined by an independent physician, selected by joint
agreement by you and the Company.

 (e)          “Good Reason” means your resignation from employment within
forty-five days after notice of the occurrence of any of the following without
your express written consent:

3


--------------------------------------------------------------------------------


 

(i)            Your key responsibilities or duties as Executive Vice President
and Chief Financial Officer (and ignoring for such purpose any temporary
responsibilities) are significantly and materially reduced or if you are
downgraded to a career band level that is lower than the career band level you
are currently in; provided, however, that a “Good Reason’ shall not occur merely
because of a change in the individual (or position) to whom (or to which) you
report.

(ii)           A reduction in your overall compensation opportunities (as
contrasted with overall compensation actually paid or awarded), other than if
the Company for business reasons has to reduce bonus opportunities or base
salaries of all executives;

(iii)          The diminishment or elimination of your rights hereunder to the
Severance Benefits; or

(iv)          any material breach by the Company of this Agreement.

You may resign from your employment for Good Reason so long as you tender your
written resignation to the CEO or to the Board of Directors within forty-five
(45) days after the occurrence of the event that forms the basis for your
resignation for Good Reason, and as long as your resignation describes in
reasonable detail your objection to any of the matters described in this
paragraph  4(e) and provides the Company an opportunity to cure such action or
breach within fourteen (14) calendar days after receiving your written
resignation.

(f)            “Annual Incentive Payment” shall mean the average of the
incentive payments made to you in each of the two (2) calendar years immediately
preceding the date of termination.

5.             Golden Parachute

Your total payments and benefits under this Agreement may exceed the relevant
limitations under the “golden parachute” provisions of Code Section 280G. 
However, nothing in this Agreement will cause the Company to be required to pay
to you any amount in excess of the Severance Benefits provided for in this
Agreement.   Notwithstanding the foregoing, in the event any payment or benefit
to you under this Agreement or otherwise would (a) constitute a “parachute
payment” within the meaning of Code Section 280G and (b) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (or any
comparable successor  or state law provision) and any related interest or
penalties (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then you shall
receive either (i) the largest portion of such payments and benefits that would
result in no portion of such payments and benefits being subject to the Excise
Tax or (ii) the full amount of such payments and benefits; whichever of the
amounts under (i) and (ii), when taking into account all applicable federal,
state, local and foreign income and employment taxes, the Excise Tax and any
other applicable taxes (all computed at the highest applicable marginal rate),
results in your receipt, on an after-tax basis, of the greatest amount of
payments and benefits, notwithstanding that all or some portion thereof may be
subject to the Excise Tax.  In the event of a reduction hereunder, you will be
given the choice of which payments or benefits to reduce to the extent
practicable for the Company.  The foregoing calculations shall be made at the
Company’s

4


--------------------------------------------------------------------------------


 

expense by an accounting firm selected by the Company.  You shall remain solely
liable for all income taxes, Excise Taxes, or other amounts assessed on any
payments or benefits to which you are entitled and nothing in this Agreement or
otherwise shall be interpreted as obligating the Company to pay (or reimburse
you for) any income taxes, Excise Taxes, or other taxes or amounts assessed
against or incurred by you in connection with your receipt of such payments and
benefits.

6.             409A

The terms of this Agreement (and the terms of any and all other agreements which
cover you and are deferred compensation plans subject to Code Section 409A) are
intended to be, and shall be interpreted so as to, comply with Code Section 409A
so as to not subject you to any excise tax or penalty under Code Section 409A by
virtue of any payment or benefit related to that agreement.   In the event it is
determined that any term or provision of this Agreement (and/or of any other
agreements covering you which are subject to Code Section 409A) does not so
comply with Code Section 409A, then any and all such non-compliant terms or
provisions are amended so as to delay payments and benefits (of whatever kind,
including stock options, dividends and any other equity-related payments that
may be subject to Code Section 409A) in a manner that will comply with all of
the following three requirements: (1) conform to Section 409A of the Code;  (2)
to the extent possible under Code Section 409A, preserve the original intent of
that provision; and (3) otherwise be without any reduction in the amount of such
payments or benefits ultimately paid or provided to you.  Without limitation of
the foregoing, if you are a ‘specified employee’ under Code Section
409A(a)(2)(B), then, except as permitted by Code Section 409A, any payments
subject to Code Section 409A will be delayed until the date that is six months
after your separation from service (the “409A Suspension Period”), and any such
payments or benefits to which you would otherwise be entitled during the first
six months after your separation from service will be accumulated and paid or
provided on the date that is six months after such separation form service.

7.             Non-Competition/Non-Solicitation

(a)           Acknowledgements.  You acknowledge and agree that in the course of
your employment with the Company, you have been and will be given access to,
become familiar with, develop, maintain, and acquire knowledge of the Company’s
client, employment and other relationships and confidential information relating
to those relationships.   You acknowledge and agree that you will comply with
the Company’s confidentiality policies.

(b)           Non-competition.  You agree that for a period of twelve (12)
months after you leave the employ of the Company for any reason, you shall not,
directly or indirectly, for your own benefit or for the benefit of any other
person or entity, whether as an owner, director, officer, partner, employee,
agent, consultant, for pay or otherwise, perform any supervisory, managerial,
marketing, sales, administrative, executive, financial, or research and
development or similar services for a rural local exchange carrier business
headquartered in the Southeastern United States, which shall mean the states of
Florida, Georgia, North Carolina and South Carolina.

5


--------------------------------------------------------------------------------


 

(c)           Non-solicitation.  You agree that for a period of twelve (12)
months after you leave the employ of the Company for any reason, you shall not,
directly or indirectly, for your own benefit or for the benefit of any other
person or entity, whether as an owner, director, officer, partner, employee,
agent, consultant, for pay or otherwise solicit the service of or solicit,
induce, encourage, identify or target any person who was employed by the Company
during the last year of your employment with the Company, to terminate his or
her employment with the Company.

(d)           Injunctive Relief.   You recognize that breach of this paragraph 7
may severely and irreparably injure the Company in an amount that cannot be
readily calculated.  Therefore, you agree that the Company may, in addition to
all other remedies to which it is entitled (including recovery of attorneys’
fees), obtain equitable relief, including a temporary restraining order and/or
preliminary injunction, from any court having personal jurisdiction over you.

(e)           Reasonable Restrictions.  You acknowledge and agree that the
restrictions and covenants contained in this paragraph 7 are reasonably
necessary to protect the goodwill and legitimate business interests of the
Company, including without limitation the Company’s confidential information and
customer, employment and other relationships and that the restrictions are not
overbroad, overlong, or unfair (including in duration or scope).

(f)            Reformation.  Whenever possible, each provision of this paragraph
7 will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this paragraph 7 is held to be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this paragraph 7 or this Agreement.  If a Court
determines that at the time this Agreement is presented for enforcement any
provisions are overly broad or unenforceable, the parties agree that the Court
shall reform paragraph 7 to make it enforceable to the maximum extent possible
and shall enforce the other terms as written.

8.             Severability

  If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable, this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement.

9.             Entire Agreement

This Agreement is the entire agreement between you and the Company and its
affiliates with respect to any payments or benefits upon termination of
employment.  This Agreement supersedes any prior or contemporaneous oral or
written agreements or understandings on the subject.  No party is relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.

6


--------------------------------------------------------------------------------


 

10.          Governing Law

The statutes and common law of the State of North Carolina (excluding its choice
of laws provisions) will apply to this Agreement, its interpretation and
enforceability, except as provided by the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

We look forward to your and the Company’s continued success.

 

Sincerely,

 

 

 

 

 

/s/ Eugene B. Johnson

 

 

Eugene B. Johnson

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Agreed:

/s/ John P. Crowley

 

 

 

John P. Crowley

 

 

7


--------------------------------------------------------------------------------